IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


DEUTSCHE BANK NATIONAL TRUST            : No. 162 MAL 2015
COMPANY,                                :
                                        :
                  Respondent            : Petition for Allowance of Appeal from the
                                        : Order of the Superior Court
                                        :
           v.                           :
                                        :
                                        :
HARRY COLON,                            :
                                        :
                  Petitioner            :


                                     ORDER


PER CURIAM

     AND NOW, this 19th day of August, 2015, the Petition for Allowance of Appeal is

DENIED.